12/08/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                      Case Number: DA 21-0413



                             No. DA 21-0413

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

ROBERT MURRAY GIBBONS,

           Defendant and Appellant.


                                ORDER

     Upon consideration of Appellant’s motion to supplement the

record and stay the briefing schedule, and good cause appearing,

     IT IS HEREBY ORDERED that the following transcripts shall be

prepared and placed in the file of this Court in this cause no later than

51 days from the date of this Order:

     01/25/2021 – Status Hearing (Kambel)
     02/09/2021 – 02/10/2021 – Jury Trial (Sapp)
     02/22/2021 – Status Hearing (Kambel)
     03/01/2021 – Status Hearing (Kambel)

     IT IS FURTHER ORDERED that the briefing schedule is

STAYED pending filing of the transcripts. Upon filing of all ordered
transcripts, Appellant shall have thirty (30) days in which to prepare,

file, and serve his opening brief on appeal.

     The Clerk shall serve a copy of this Order upon counsel, the

district court, and the court reporters.




                                                                Electronically signed by:
                                                                      Mike McGrath
                                                         Chief Justice, Montana Supreme Court
                                                                    December 8 2022